53 F.3d 330NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Terry A. WILLIAMS, Plaintiff-Appellant,v.Togo D. WEST, Jr., Secretary of the Army, Defendant-Appellee.
No. 94-1962.
United States Court of Appeals, Fourth Circuit.
Submitted April 20, 1995Decided May 10, 1995.

Terry A. Williams, Appellant Pro Se.  Anita K. Henry, OFFICE OF THE UNITED STATES ATTORNEY, Norfolk, VA;  Major John Carlton Kent, UNITED STATES ARMY, Arlington, VA, for Appellee.
Before WIDENER, WILKINSON, and WILKINS, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order dismissing certain of her claims and granting summary judgment to the Defendant on the remaining claims in her action against the Secretary of the Army in which she alleged hiring discrimination in violation of Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C.A. Sec. 2000e (West 1981 & Supp.1994) and the Age Discrimination in Employment Act, 29 U.S.C. Sec. 633a (1988).  We have reviewed the record and the district court's opinion, and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Williams v. West, No. CA-93-1051 (E.D. Va.  May 26, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED